Case 8:20-mj-00625-DUTY Document 2 Filed 09/11/20 Pagelofi Page ID #:14

8:20-mj-00625

FINDING RE PROBABLE CAUSE

 

on 9 [1/2090 , at 6L1S afG-m) , Agent Kevin Novick of the Drug

Enforcement Administration attested in accordance with the requirements of
Fed. R. Crim P. 4.1 by telephone regarding the probable cause arrest of
defendant JUAN LUIS TIRADO LOAIZA, occurring on September 10, 2020, at
Cypress, California.

Having reviewed the agent’s statement of probable cause, a copy of which
is attached hereto, the Court finds that there @xistsydoes not exist
probable cause to arrest the defendant for a violation of Title 21, United

States Code, Section 841(a) (1).

/ wn is ordered that defendant JUAN LUIS TIRADO LOAIZA

be held to answer for proceedings under Federal Rule of Criminal Procedure

5 / 40 on 9/14 /a0a0

 

/ / It is ordered that defendant JUAN LUIS TIRADO LOAIZA

be discharged from custody on this charge forthwith.

DATED: F/Ul/ go QO / at 6-aoO a.m. (p.m)

PMs L) oan hor

HON. PATRICTA DONAHUE
UNITED STATES MAGISTRATE JUDGE
